Citation Nr: 1735961	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a left ankle disability.

5. Entitlement to service connection for a low back disorder. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

7. Entitlement to a compensable disability rating for intermittent right knee patellofemoral pain syndrome. 

8. Entitlement to a compensable disability rating for residuals of fracture of the right third and fourth metatarsal. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 2002 to February 2006.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in April 2017.

The Board notes that 38 U.S.C.A. § 7105(e) permits the Board to initially consider newly received evidence; however, this provision is only applicable to cases where the substantive appeal was filed on or after February 2, 2013. 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014). Here, the Veteran filed his substantive appeal in August 2013, so waiver of AOJ consideration of the newly submitted evidence is presumed. 

As the record reflects several claimed psychiatric disorders, in various guises, this claim has been expanded to include all of these claimed disorders. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for tinnitus, a left ankle disability, and an acquired psychiatric disorder, to include major depressive disorder and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the March 2007 rating decision, the RO denied the Veteran's claim of service connection for tinnitus; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2. The evidence added to the file subsequent to the March 2007 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for tinnitus.

3. In the May 2008 rating decision, the RO denied the Veteran's claim of service connection for a left ankle disability; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

4. The evidence added to the file subsequent to the May 2008 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for a left ankle disability.

5. The Veteran does not have a current low back disability.

6. The Veteran's intermittent right knee patellofemoral pain syndrome is asymptomatic. 

7. The Veteran's service-connected residuals of fracture of the right third and fourth metatarsal is manifested by painful limitation of motion and periodic swelling.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the claim of service connection for tinnitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has been submitted to reopen the claim of service connection for a left ankle disability. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

3. The criteria for service connection for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4. The criteria for a compensable disability rating for intermittent right knee patellofemoral pain syndrome have not been met or approximated. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, DCs 5299-5014.

5. Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for service-connected residuals of fracture of the right third and fourth metatarsal are met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, DC 5284.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Tinnitus

The RO previously denied service connection for tinnitus in March 2007, finding that the Veteran had not reported tinnitus symptoms. The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final. See 38 C.F.R. § 3.156 (b).

In March 2010, the Veteran filed his request to reopen his claim. New evidence received subsequent to the March 2007 rating decision includes the Veteran's statements and testimony that his ears ring constantly. The Board finds that the new evidence received since the March 2007 rating decision is material to reopen a claim of service connection for tinnitus, as it pertains to the issue of whether the Veteran has a current disability of tinnitus. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for tinnitus has been received, and the claim is reopened. See 38 C.F.R. § 3.156.

Left Ankle Disability

The RO previously denied service connection for a left ankle disability in May 2008, finding that the Veteran did not have a current disability. The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final. See 38 C.F.R. § 3.156 (b).

In March 2010, the Veteran filed his request to reopen his claim. New evidence received subsequent to the May 2008 rating decision includes private treatment for a left ankle disability from Dr. L.G. The Board finds that the new evidence received since the May 2008 rating decision is material to reopen a claim of service connection for a left ankle disability, as it pertains to the issue of whether the Veteran has a current left ankle disability. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a left ankle disability has been received, and the claim is reopened. See 
38 C.F.R. § 3.156.

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran alleged in his March 2010 claim that he had a low back disability related to service. 

The Veteran's service treatment records show that the Veteran was treated for a minor low back strain/muscle spasm in service in June 2004. 

The Veteran was afforded a VA medical examination in October 2016. The examiner stated that the Veteran had a normal lumbar spine. The Veteran's VA treatment records do not show any treatment of or complaints for low back pain or symptoms. The Veteran's private treatment records from Dr. L.G. show that the Veteran denied back pain. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis and etiology of a low back disability falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset and symptoms of pain, any actual diagnosis of a low back disability requires medical expertise because impairment associated with the arm can have many causes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In this case, none of the available medical evidence reflects findings of a low back disability. While the Veteran complained of pain in the low back, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). Accordingly, in the absence of competent and credible evidence of a current low back disability, consideration of service connection for a low back disability is not warranted on any basis. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110; 1131. In the absence of proof of present disabilities there can be no valid claims. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for a low back disability is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Right Knee

The DCs relevant to knee disabilities are 5003, 5010, and 5257-5261. 

DC 5003 provides ratings for degenerative arthritis. Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, DC 5003.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010. As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Under DC 5257, an increased 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability. Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just. 38 C.F.R. § 4.6.

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. A 20 percent rating is the only rating available under that code.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent disability evaluation is warranted for limitation of flexion to 15 degrees. 

Under DC 5261, a noncompensable evaluation is warranted for extension limited to 5 degrees and a 10 percent disability rating is warranted for extension limited to 10 degrees.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis. If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Veteran's service-connected intermittent right knee patellofemoral pain syndrome is assigned a non-compensable rating under DCs 5299-5014. The Veteran asserts that his disability is entitled to a higher rating. Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. DC 5014 is used to rate osteomalacia, which is rated on the basis of limitation of motion.

The Veteran's VA treatment records do not show treatment for or complaints of knee pain. 

The Veteran's private treatment records from Dr. L.G. show that in November 2016, the Veteran reported joint stiffness, swollen knee, redness, warmth, crepitation, and painful swelling. There was effusion with crepitus on range of motion. X-rays showed minor medial compartment joint space narrowing. 

The Veteran was afforded a VA medical examination in October 2016. The Veteran was not diagnosed with any right knee condition. The examiner stated that the Veteran had no indication of patellofemoral pain syndrome. There were no symptoms, physical findings, or x-ray findings of patellofemoral pain syndrome. The examiner indicated that while the Veteran complained of intermittent swelling, this was due to his gout and not his patellofemoral pain syndrome. The Veteran's ranges of motion and muscle strength were normal. There was no ankylosis, arthritis, or instability. The examiner opined that the Veteran had gout with high uric acid levels and periodically experienced symptoms, such as swelling, due to the gout. 

The Veteran's private treatment records show that he was seen in the emergency room in September 2015 for an acute idiopathic gout involving the right knee. 

The Veteran testified at his April 2017 Board hearing that he currently had instability in the right knee. 

While the Veteran's VA medical examinations do not contain all of the testing required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), the Veteran's service-connected right knee shows no symptoms or limited ranges of motion. Therefore, there is no indication that any of the tests required by Correia would assist the Veteran in obtaining a higher disability rating. Therefore, the Board will proceed to adjudicate the claims without the required testing. 

As is shown by the Veteran's VA medical examinations and private treatment records, the Veteran's right knee disability does not warrant an increased disability rating under any applicable DCs. Any potentially applicable DCs would rate the Veteran's service-connected disability based upon limitation of motion. There is no limitation of motion shown in the record.

The Board acknowledges the Veteran's subjective reports of feelings of right knee instability. However, the Board finds the objective medical evidence of record showing no lateral instability of the right knee to be more probative than the Veteran's lay statements. While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way). Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's and drawer tests, as well as varus and valgus stress testing. The medical records documenting the lack of instability are more probative than the Veteran's description of his symptomatology on the question of whether instability, as defined by the rating code, is manifested. Therefore, a separate compensable rating for lateral instability is not warranted.

While the Veteran has some symptoms relating to his knee, the October 2016 VA medical examiner opined that those symptoms were due to gout and not his service-connected disability. Therefore, he cannot be awarded higher disability ratings other than what has been granted above for the right knee disability. The benefit of the doubt rule has been considered in the Board's analysis. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Fracture of the Right Third and Fourth Metatarsal

The Veteran's residuals of fracture of the right third and fourth metatarsal is rated under DC 5284.

Diagnostic Code 5284 provides rating criteria for foot injuries. A moderate foot injury warrants a 10 percent disability evaluation. A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation. A 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5284.

VA General Counsel has determined that DC 5284 is a general DC under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion. VAOPGCPREC 9-98.

The words "moderate," "moderately severe," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board finds that DC 5284 is for application because this disability resulted from an actual foot injury and is not specifically contemplated under another diagnostic code. See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284); 38 C.F.R. § 4.20 (providing that unlisted conditions may be rated by analogy under a closely related disease or injury). "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions." Yancy, 27 Vet. App. at 491.

The Veteran was afforded an October 2016 VA medical examination. The examiner diagnosed the Veteran with stress reaction of the right third and fourth metatarsal. The examiner stated that a bone scan in 2003 did not show a fracture, only stress reaction. The examiner opined that the stress reaction healed and there was no sequela. The Veteran did not have any symptoms at the time of the examination. He reported intermittent swelling of the foot, but the examiner opined that this was not related to his service-connected condition. 

The Veteran's private treatment records show that the Veteran was seen for pain in the joints of the right foot. 

At his April 2017 Board hearing, the Veteran testified that he had problems with moving his right foot due to pain. 

Based on the above evidence, including the October 2016 VA examination and private treatment records, as well as the Veteran's own description of foot pain with resulting limitation in functioning, the Board finds that a 10 percent rating, indicative of a moderate disability under DC 5284, is warranted. In reaching this conclusion, the Board finds probative the fact that the Veteran experiences foot pain and intermittent swelling. Thus, the Board finds that the Veteran's disability picture more nearly approximates a 10 percent disability rating for the entire period under DC 5284. See 38 C.F.R. § 4.7.

The Board finds that a rating greater than 10 percent is not warranted because the Veteran's residuals of fracture of the right third and fourth metatarsal has not required medical intervention aside from periodic pain management. Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's right foot is functional. See 38 C.F.R. § 4.71a, DC 5284, Note.

The benefit of the doubt rule has been considered in the Board's analysis. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for tinnitus is granted.

The application to reopen a claim of entitlement to service connection for a left ankle disability is granted.

Service connection for a low back disability is denied.

Entitlement to a compensable rating for intermittent right knee patellofemoral pain syndrome is denied.

A 10 percent disability rating, but no higher, for residuals of fracture of the right third and fourth metatarsal is granted. 



REMAND

Unfortunately, a remand is required in this case for certain issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Given the new and material evidence of current diagnoses added to the Veteran's claims file since the RO last adjudicated his claims of entitlement to service connection for tinnitus and a left ankle disability, the Veteran should be afforded VA examinations to determine whether the tinnitus is related to his reported in-service noise exposure as a heavy equipment operator and his deployment to Iraq and whether the left ankle disability is related to his various incidents of in-service treatment for left ankle sprain. 

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, the Veteran's representative stated during his April 2017 videoconference hearing that the Veteran was also claiming service connection for PTSD. As a claim for this acquired psychiatric disability has not been developed and the Veteran has not been afforded a VA medical examination for this claim, a VA medical examination for an acquired psychiatric disorder, to include major depressive disorder and PTSD, will assist in adjudication of the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession, regarding his claims. Provide him with copies of authorization forms to obtain these records. 

2. Schedule the Veteran for a VA audiological examination to evaluate the Veteran's claimed tinnitus.

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should provide an opinion as to whether the Veteran's claimed tinnitus had its onset during active military service or is otherwise related to the Veteran's active military service, to include the Veteran's reported in-service noise exposure as part of his duties as a heavy equipment operator and as part of his duties in his deployment to Iraq.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Schedule the Veteran for a VA medical examination to evaluate his claimed left ankle disability. 

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should identify any current left ankle disabilities, taking into account the Veteran's lay statements. 

The examiner should provide an opinion as to whether any claimed left ankle disability had its onset during active military service or is otherwise related to the Veteran's active military service, to include the various episodes of treatment for left ankle sprain or pain during his period of service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of all psychiatric disabilities. The examiner must review the claims file and should note that review in the report. The examiner should explain the rationale for all opinions. Based on examination and interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Provide a full multiaxial diagnosis and identify all mental disorders found and state whether a diagnosis of PTSD is warranted. Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV and DSM-V. If a diagnosis of PTSD is warranted, state the stressor that caused PTSD.

(b) For every psychiatric diagnosis other than PTSD, please indicate whether each disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include the January 2003 in-service treatment for depressive disorder.

(c) For every psychiatric diagnosis, please indicate whether each disability is at least as likely as not (50 percent or greater probability) caused by service-connected disabilities.

(d) For every psychiatric diagnosis, please indicate whether each disability is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities.

5. Ensure all requested development has been completed and any deficiency found must be corrected before readjudicating the claims.

6. Finally, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond. Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


